t c memo united_states tax_court bdward clasby and c t garrahan insurance agency inc petitioners v commissioner of internal revenue respondent docket no filed date paul f markham for petitioners mark l hulse and gary w bornholdt for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners are liable for deficiencies in the excise_tax imposed on prohibited_transactions between retirement plans and disqualified persons by sec_4975 and b and additions to tax as follows deficiencies additions to tax sec sec sec sec year a b a a dollar_figure -o- dollar_figure dollar_figure big_number --o- big_number big_number big_number -o- big_number big_number -o- big_number big_number big_number -o- big_number big_number big_number -o- big_number big_number big_number -o- big_number big_number big_number -o- big_number big_number big_number -o- big_number big_number -o- big_number big_number big_number -o- big_number big_number big_number dollar_figure big_number big_number after concessions the issues for decision are whether petitioners are disqualified persons as described in sec_4975 we hold that they are and that they are jointly and severally liable for the 5-percent excise_tax on prohibited_transactions under sec_4975 for to whether petitioners are liable for additions to tax under sec_6651 for to we hold that they are to the extent discussed below at trial respondent conceded that petitioners are not liable for the 100-percent excise_tax under sec_4975 for or the additions to tax under sec_6651 for to respondent also conceded that the addition_to_tax under sec_665l1 a for does not exceed dollar_figure references to petitioner are to edward clasby references to the garrahan agency are to the c t garrahan insurance agency inc section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure i findings_of_fact some of the facts have been stipulated and are so found a petitioner clasby petitioner lived in framingham massachusetts when he filed his petition in this case petitioner graduated from boston college he was quarterback of the football team and is a member of the boston college hall of fame after college he taught at a preparatory school in massachusetts for years in he obtained a master's degree in biology from boston college he coached football at boston college while attending graduate school he then attended harvard business school for year petitioner married mary garrahan in he worked for the travelers insurance co travelers from around to or he left travelers to work for the c t garrahan insurance agency inc the garrahan agency which was owned by his father-in-law b petitioner garrahan agency the garrahan agency is a massachusetts corporation the principal_place_of_business of which was in framingham massachusetts during the years in issue and when it filed its petition in this case the garrahan agency sold insurance to individuals and businesses petitioner was president of the garrahan agency during the years at issue petitioner was a licensed insurance broker for the garrahan agency he solicited and acquired casualty insurance_business petitioner and his wife each received a salary from the garrahan agency from to during the years in issue petitioner owned a one-third interest his wife owned a one-third interest and they jointly owned a one-third interest in the garrahan agency travelers authorized the garrahan agency to solicit applications or proposals for insurance on behalf of travelers in travelers authorized the garrahan agency to solicit life_insurance contracts for travelers during the years in issue cc framingham union hospital inc during the years in issue framingham union hospital inc fuh was a not-for-profit hospital in framingham massachusetts petitioner's father-in-law had been involved with hospital activities since the 1940's or 1950's petitioner began his association with fuh in the late 1960's or early 1970's at the encouragement of his father-in-law petitioner initially helped fuh with fundraising he became a member of the executive committee of fuh in the early 1970's petitioner was a vice president of fuh from to in he was a member of fuh's board_of trustees executive committee and finance_committee the board_of trustees made policy for fuh and the executive committee implemented it fuh had to trustees in salaried officers of fuh reported to its executive committee and attended executive committee meetings fuh committees reported to the executive committee james walckner walckner was chief_executive_officer and executive vice president of fuh when petitioner became a trustee petitioner was elected president of fuh in and began reporting to the board_of trustees as president of fuh petitioner became a member of each fuh committee including the pension committee petitioner was president or vice president a trustee and a member of the executive committee of fuh from to d the fuh retirement_plan fuh pension_plan during the years at issue fuh maintained a qualified_pension plan for its employees the fuh plan the fuh plan was administered by the fuh pension committee which consisted of members of the board_of trustees of fuh and the fuh administration use of life_insurance to fund the fuh plan in petitioner and glenn talbot talbot then chief financial officer of fuh and a member of itss pension committee discussed an alternative program for funding the fuh plan under the program the plan would buy insurance policies on the lives of fuh employees and the plan would be named the beneficiary david player player had been an insurance agent for connecticut mutual life_insurance co since player first heard of the concept of a pension_plan buying life_insurance on its participants from petitioner ebdgar murray iii murray was a representative of travelers from january to date murray and the pension committee met several times to discuss the program petitioner introduced player to murray in the spring of andrew fantasia fantasia was the certified_public_accountant for the fuh plan in on the basis of conversations between petitioner and murray fantasia promoted the program to fuh in the summer of petitioner asked fantasia to do preliminary tax research regarding the program the date presentation to fuh on date murray player and fantasia presented to the fuh pension committee a proposal to invest fuh plan assets in the program petitioner did not attend the july presentation because he wanted to avoid the appearance of a conflict of interest however petitioner frequently met with murray and player at petitioner's offices to discuss the july presentation petitioner helped to prepare a document describing the program dated date which was given to fuh at the july presentation the document contained information that was discussed in the meetings with petitioner murray and player petitioner did not discuss the document with any representative of fuh after the date presentation player and petitioner had many meetings at the garrahan agency to discuss the program murray attended some of these meetings player used the garrahan agency's letterhead in correspondence sent to fuh about the program petitioner did not tell walckner or talbot that he met with murray and player before and after the july presentation in date murray told petitioner that the garrahan agency would receive commissions because fuh approved the program petitioner was not surprised that the garrahan agency was to receive the commissions investment in the program by the fuh plan on date walckner sent a memorandum to the fuh finance_committee of which petitioner was a member endorsing the program fuh bought whole_life_insurance from travelers for about participants in the fuh plan fuh was named as the beneficiary on date fuh assigned the insurance policies to the fuh plan the garrahan agency signed the applications and underwrote e assumed the risk of and issued the policies for the travelers whole_life_insurance contracts purchased for the fuh plan participants petitioner signed the fuh plan's insurance policies ie he accepted the policies for fuh in the fuh plan converted its insurance policies from whole life to universal_life_insurance the garrahan agency serviced and processed the universal_life_insurance contracts with the fuh plan participants and received additional commissions after the fuh plan converted its insurance policies fuh's payments to travelers for the life_insurance policies the fuh pension committee paid the following amounts to travelers for the whole_life_insurance policies date payments dollar_figure big_number big_number the fuh plan paid travelers the following amounts for renewal premiums date premiums dollar_figure big_number big_number big_number big_number commissions paid_by travelers to the garrahan agency during the years at issue the garrahan agency received the following amounts as commissions from travelers for the purchase by the fuh plan of life_insurance contracts year commissions dollar_figure big_number big_number big_number big_number big_number big_number total big_number player received about dollar_figure-dollar_figure in from petitioner and the garrahan agency for his role in promoting the program to fuh eb petitioner's activities as fuh president and fuh plan trustee as president of fuh from to petitioner presided over meetings of the executive committee at which it approved revisions to the fuh plan these meetings included date date and date at which the committee approved the fuh plan and date at which the committee agreed to use dollar_figure received from travelers for the first death under the plan to buy six or seven additional policies as fuh president petitioner signed various fuh plan documents and documents on behalf of the plan such as the fuh pension_trust agreement’ on date an amendment to the fuh plan effective date a form_2848 power_of_attorney and declaration of representative authorizing fantasia to represent fuh before the internal_revenue_service irs for tax matters relating to the fuh plan on date an amendment to the fuh plan effective date and a revision of the fuh plan on date petitioner became president of the fuh pension committee in as a member of the pension committee he was also a plan trustee he resigned from the pension committee in date because the garrahan agency was writing insurance policies for the fuh plan petitioner chose robert simmler to replace him ' petitioner also signed the fuh pension_trust agreement in his capacity as fuh plan trustee on the committee neither petitioner nor the garrahan agency filed a form_5330 return of excise_tax related to employee benefit plans for any of the years at issue f notices of deficiency respondent issued notices of deficiency determining that petitioners are liable for excise_tax deficiencies under sec_4975 and b and additions to tax under sec_6651 for through respondent determined that petitioners were disqualified persons and that they had participated in prohibited_transactions under sec_4975 il opinion a excise_tax on prohibited_transactions sec_4975 imposes an excise_tax on prohibited_transactions between retirement plans and disqualified persons sec_4975 imposes a 5-percent tax on the amount_involved as defined by sec_4975 for each prohibited_transaction any disqualified_person who participates ina prohibited_transaction is liable for the tax sec_4975 a disqualified_person includes an owner of percent or more sec_4975 provides sec_4975 definitions -- disgualified person ---for purposes of this section the term disqualified_person means a person who is--- a a fiduciary b a person providing services to the plan c an employer any of whose employees are covered by the plan d an employee_organization any of whose members are covered by the plan fe an owner direct or indirect of percent or more of-- the combined voting power of all classes of stock entitled to vote or the total value of shares of all classes of stock of a corporation the capital interest or the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is an employer or an employee_organization described in subparagraph c or d g a corporation partnership or trust or estate of which or in which percent or more of-- the combined voting power of continued of the stock of a corporation which is an employer any of whose employees are covered by the plan sec_4975 c e petitioners contend that they were not disqualified persons and did not engage in prohibited_transactions b whether petitioner was a disqualified_person petitioner is a disqualified_person if he was a fiduciary of the fuh plan sec_4975 a or if he was an officer or director of fuh or person having similar powers sec_4975 h whether petitioner was a fiduciary of the fuh plan petitioner argues that he was not a fiduciary of the fuh plan under sec_4975 a and thus was not a disqualified_person because he did not exercise discretionary authority or continued all classes of stock entitled to vote or the total value of shares of all classes of stock of such corporation the capital interest or profits interest of such partnership or i111 the beneficial_interest of such trust or estate is owned directly or indirectly or held by persons described in subparagraph a b c d or e h an officer director or an individual having powers or responsibilities similar to those of officers or directors a percent or more shareholder or a highly_compensated_employee earning percent or more of the yearly wages of an employer of a person described in subparagraph c d be or g control regarding the management or disposition of fuh plan assets and because his involvement in the daily operations of fuh was minimal petitioner points out that he resigned from the pension committee shortly after it was formed and argues that the committee had exclusive authority and control_over the fuh plan we disagree petitioner had discretionary authority and control_over the management of the fuh plan over the disposition of fuh plan assets and in the administration of the fuh plan when the prohibited_transactions occurred he need not have exercised that authority to be a fiduciary of the fuh plan sec_4975 a c during the years at issue petitioner was at various times vice president or president of fuh a member of the executive and finance committees of fuh a trustee of the fuh plan and briefly president of the pension committee of fuh the pension committee reported directly to the executive committee when fuh decided to invest plan assets in the program he was alsoa member of the finance_committee when on date walckner sent a memorandum to members of that committee advising them that unless they opposed the program within days the fuh plan would go ahead with the investment in the program petitioner thus had a direct role in deciding whether fuh would adopt the program he exercised discretionary authority and control regarding management of the fuh plan or disposition of its assets sec_4975 a petitioner exercised authority over the fuh plan as president of fuh petitioner presided over four meetings of the executive committee of fuh where the committee approved revisions to the fuh plan and agreed to use fuh plan assets to buy additional policies under the program from to as president of fuh petitioner signed various fuh plan documents including the fuh plan pension_trust agreement ’ several amendments to the fuh plan a revision of the fuh plan anda form_2848 authorizing fantasia to represent fuh before the irs for tax matters relating to the fuh plan petitioner was a fiduciary of the fuh plan because he exercised discretionary authority and control regarding the management of the fuh plan and the management and disposition of its assets sec_4975 a whether petitioner was an officer or director or individual having similar powers petitioner argues that he is not a disqualified_person under sec_4975 h because as president of fuh he did not have or exercise powers or responsibilities similar to those of petitioner also signed the fuh plan pension_trust agreement as a trustee of the fuh plan sec_4975 a provides fiduciary for purposes of this section the term fiduciary means any person who-- a exercises any discretionary authority or discretionary control respecting management of such plan or exercises any authority or control respecting management or disposition of its assets an officer or director we disagree any individual who is an officer or director or any individual who has powers or responsibilities similar to those of officers or directors of an employer any of whose employees are covered by the plan is a disqualified_person sec_4975 h 89_tc_1137 petitioner was vice president of fuh and a member of its board_of trustees and its executive committee from to date when fuh bought the insurance policies from travelers and was an officer of fuh from to see eg 97_tc_385 the taxpayer was a disqualified_person under sec_4975 h because he was an officer of the corporation whose employees participated in the plan affd in part and revd in part on another ground 7_f3d_774 8th cir kadivar v commissioner tcmemo_1989_404 the taxpayer was held to be a disqualified_person under sec_4975 h because he was the president of the corporation sponsoring the plan petitioners argue that a person's actions and not his or her job title determine whether that person is a fiduciary or other disqualified_person under sec_4975 petitioners rely on two district_court cases involving petitioners and others at fuh in 721_fsupp_1478 d mass fuh alleged that walckner petitioner the garrahan agency and others violated the prohibitions of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_833 u s c section a against self-dealing by fiduciaries the complaint against walckner for breach of fiduciary duties was dismissed because it contained no factual allegations that he was a fiduciary the district_court made no finding as to walckner's status as a fiduciary rather it noted that the complaint alleged no facts to support the assertion that walckner possessed or exercised fiduciary powers id pincite the complaints against petitioner and the garrahan agency for breach of fiduciary duty were not dismissed the district_court held that fuh and the fuh plan could sue petitioner and the garrahan agency among others under erisa for breach of fiduciary duty petitioners rely on this case to show that petitioner was not a disqualified_person we disagree walckner's relationship to the fuh plan is irrelevant here petitioner was a fiduciary within the meaning of sec_4975 a because he exercised authority and control regarding management of the fuh plan or disposition of its assets further as an officer of fuh and trustee of the fuh plan petitioner was a disqualified_person under sec_4975 h in 744_fsupp_29 d mass the secretary of labor alleged that petitioner and the garrahan agency knowingly participated in prohibited_transactions and other breaches of fiduciary duty the complaint was dismissed because it did not allege that petitioner or the garrahan agency was a fiduciary the district_court held that nonfiduciaries are not liable for knowingly participating ina breach of fiduciary duty id pincite petitioners' reliance on that case is misplaced because the basis for liability of a disqualified_person for the sec_4975 excise_tax differs from the basis for liability of a fiduciary under erisa sec_406 88_stat_879 see o'malley v commissi96_tc_644 affd 972_f2d_150 7th cir a fiduciary is liable under erisa sec_406 if he or she knowingly caused the plan to engage in a transaction described in erisa sec_406 a fiduciary need not participate in the transaction to be liable under erisa sec_406 in contrast a disqualified_person is liable for the sec_4975 excise_tax if he or she participates in the transaction even if that person may have acted innocently or in good_faith or otherwise did not know or understand the nature of the transaction o'malley v commissioner supra pincite 89_tc_1137 we have found above at paragraphs ii-b-1 and ii-b-2 that petitioner was a disqualified_person because he participated in a prohibited_transaction conclusion we conclude that petitioner was a disqualified_person under sec_4975 and that he is liable for the 5-percent excise_tax imposed by sec_4975 cc whether the garrahan agency was a disqualified_person the garrahan agency is a disqualified_person if it provided services to the plan sec_4975 b or if percent or more of its voting_stock was owned directly or indirectly by persons described in sec_4975 a b c d or be sec_4975 g whether the garrahan agency provided services to the plan petitioners contend that the garrahan agency was not a disqualified_person under sec_4975 b because it did not provide services to the plan petitioners claim that travelers provided services to the plan we disagree the garrahan agency serviced and processed the life_insurance policies purchased by the fuh plan the garrahan agency is thus a disqualified_person under sec_4975 b whether petitioner owned percent or more of the garrahan agency petitioners argue that the garrahan agency is not a disqualified_person under sec_4975 g because percent or more of its voting_stock was not owned by a disqualified_person described in sec_4975 a b c d or eb we disagree a disqualified_person includes any corporation percent or more of which is owned directly or indirectly by persons described in sec_4975 a b c d or eb sec_4975 g for purposes of sec_4975 g an individual is deemed to own stock owned directly or indirectly by or for his family sec_267 sec_4975 for purposes of sec_4975 the term family includes the individual's spouse sec_4975 thus any interest in the garrahan agency owned by petitioner's wife is attributed to petitioner for purposes of sec_4975 g since petitioner and his wife owned percent of the garrahan agency and since petitioner is a disqualified_person under sec_4975 a the garrahan agency is a disqualified_person under sec_4975 g conclusion the garrahan agency is a disqualified_person under sec_4975 and thus it and petitioner are jointly and severally liable for the 5-percent excise_tax imposed by sec_4975 d whether petitioners are liable for additions to tax under sec_6651 a disqualified persons liable for the tax under sec_4975 must file an annual return on form_5330 for each prohibited_transaction sec_6011 sec_54_6011-1 pension excise_tax regs neither petitioner filed forms for the years at issue petitioners' failure_to_file forms renders each petitioner liable for the addition_to_tax under sec_6651 see 102_tc_499 petitioners do not contend that they are not liable for the additions to tax under sec_665l1 a we treat this as petitioners' concession of this issue see 90_tc_488 respondent concedes that petitioner stated at trial that he and the garrahan agency had paid dollar_figure to settle a civil suit brought in the u s district_court in boston against petitioners and others by the department of labor fuh and the fuh plan petitioners did not argue in their posttrial brief that this affects their liability for tax under sec_4975 - - petitioners are not liable for the additions to tax under sec_6651 and that the addition_to_tax under sec_6651 a for is not larger than dollar_figure we sustain respondent's determination that petitioners are liable for additions to tax under sec_6651 except as conceded by respondent decision will be entered under rule
